Title: Editorial Note: First Inaugural Address
From: 
To: 


    First Inaugural AddressEditorial Note
    At noon on 4 Mch. 1801 in the Senate chamber of the Capitol, fifty-seven-year-old Thomas Jefferson took the oath of office as the nation’s third president. The occasion was, in Margaret Bayard Smith’s often quoted words, “one of the most interesting scenes, a free people can ever witness.” According to Aaron Burr, the “Day was serene & temperate—The Concourse of people immense—all passed off handsomely—great joy but no riot—no accident,” and these scenes are reported in an account of the day that appeared in the National Intelligencer on 6 Mch. (Gaillard Hunt, ed., The First Forty Years of Washington Society [New York, 1906], 25–6; Kline, Burr, 1:518).
The morning began with a discharge of cannon from the company of Washington artillery, and at 10:00 the Alexandria company of riflemen joined them to parade in front of Conrad and McMunn’s boardinghouse, on New Jersey Avenue near the Capitol, where Jefferson was residing. At noon, dressed as “a plain citizen, without any distinctive badge of office,” the president-elect walked up Capitol Hill for the ceremony. Unlike his predecessors, he wore no ceremonial sword. Joined by a number of his fellow citizens and members of Congress, Jefferson was preceded by a detachment of Alexandria militia officers, swords drawn, and by the marshal and deputy marshals of the district of Maryland. When Jefferson arrived at his destination, the officers opened ranks and saluted. Another discharge of the artillery was sounded, and he entered the Capitol. Members of the House and Senate rose to their feet in the Senate Chamber, a large semicircular room with an arched roof and spacious gallery. Senators sat on one side of the chamber, and the other was given over by the members of the House to the women who were in attendance. Aaron Burr rose to relinquish the chair of the presiding officer of the Senate, which he had temporarily occupied, to Jefferson. After a short pause, Jefferson stood to deliver his speech in a room that was, Margaret Bayard Smith claimed, “so crowded that I believe not another creature could enter,” and that according to newspaper reports held the “largest concourse of citizens ever assembled here.” The Aurora reported an audience of 1,140 (of whom about 154 were women) in addition to members of Congress. After delivering his address in “so low a tone that few heard it,” Jefferson seated himself for a short time and then proceeded to the clerk’s desk to take the oath of office, which Chief Justice John Marshall administered. The artillery salutes resumed, with 16 rounds fired by the Alexandria artillery company from two field pieces brought specially from their town for that purpose. The citizens responded with 16 discharges from a 6-pounder that was positioned just below the town. Jefferson and the procession returned to Conrad and McMunn’s, where he was again saluted. Foreign ministers, members of  Congress, and residents of the District of Columbia who had come to pay their respects awaited him. Other inhabitants of the nation’s capital assembled to call upon Vice President Aaron Burr, who also received a 16-gun salute. A final display of firepower ended the evening, and the Alexandria artillery company crossed the Potomac to return home (Malone, Jefferson, 4:17–18; Merrill D. Peterson, Thomas Jefferson and the New Nation [New York, 1970], 654–5; Noble E. Cunningham, Jr., The Inaugural Addresses of President Thomas Jefferson, 1801 and 1805 [Columbia, Mo., 2001], 1–4; Cunningham, Process of Government, 10; National Intelligencer, 6 Mch. 1801; Alexandria Times, 6 Mch.; Philadelphia Aurora, 18 Mch.).
If Jefferson waited to write his address until he was voted president by the House of Representatives on 17 Feb., he had only two weeks for the task. His surviving papers give no indication that he began to draft it in advance or that he consulted with James Madison or other trusted Virginians (unlike the draft of his Second Inaugural, which he circulated to members of his Cabinet in advance). On the other hand, formulating his political beliefs and putting into eloquent language what he believed to be the commonly held sentiments of his fellow citizens was no new exercise for him. In public documents like the Declaration of Independence and the Kentucky Resolutions of 1798 and in private correspondence, most notably his letter of 26 Jan. 1799 to Elbridge Gerry, he had gained experience in formulating phrases that became embedded in American culture (see Vol. 30:529–49, 645–53). The nation’s most prestigious crafter of elegant and lasting fundamental language for the nation and one of its few living statesmen from the Revolutionary generation used this address to set forth, in its fullest form yet, a statement of his “political faith,” the phrase he had earlier used to Gerry, and his “political creed,” as he described the speech to John Page on 23 Mch. Jefferson’s first message to the nation’s citizens as their president is a well-developed statement of his republican principles that echoed the simplicity of the inaugural ceremony itself.
Three texts of the message in Jefferson’s hand survive in his papers at the Library of Congress: Document I, which appears to be his earliest draft, with substantial emendations; Document II, his revised text, still with numerous revisions and reworkings; and a third (DLC: TJ Papers, 110:18836–7, undated, on four sides of two sheets of paper, completely in TJ’s hand, with a significant number of abbreviations and a few slight variations, not reproduced here). Paul Leicester Ford mistook this third text for Jefferson’s first draft, probably because he assumed the manuscript was so filled with abbreviations that Jefferson must have intended to get his thoughts on paper quickly and return later to expand the contractions and make any revisions. The numerous abbreviations with superscripts, which are not characteristic of Jefferson, and the use of relatively short lines of text variously indented from the left margin so as to approximate an outline indicate that this was probably a text from which to read. It would be small enough (6½ by 5 ⅛ inches) to carry with him to the Senate chamber and simple to follow when delivering the address orally. This “reading text” corresponds, with only minor variations, to the wording of Document II (Ford, 8:1–6; Cunningham, Process of Government, 8).

Document II has incorporated a substantial number of the changes Jefferson had marked on Document I. He made additional revisions as he worked on II, canceling some sections and rewriting others. He had so heavily emended one portion of text that he cut a small rectangular piece of paper to fit over it, made a fair copy of his revised wording, and affixed the small piece along the left margin of the page. This, we surmise, was to render what he was delivering to Samuel Harrison Smith for publication in the National Intelligencer more legible for setting in type. Margaret Bayard Smith indicated that Jefferson gave her husband the address early in the morning on 4 Mch., “so that on coming out of the house, the paper was distributed immediately. Since then there has been a constant succession of persons coming for the papers” (Hunt, First Forty Years, 26).
Smith’s imprint, reproduced here as Document III, is the earliest published text of the First Inaugural Address and the version that served as the basis for the newspaper, pamphlet, and broadside printings that followed over the next two to three weeks. By 5 Mch., the Alexandria Times, the Washington Federalist, and the Baltimore American had obtained copies of the speech (the American’s having been delivered by express “at one o’clock this morning”) and published it. Two days later the address had reached Philadelphia and appeared in the Aurora and the Gazette of the United States. By 9 Mch., it had been printed in broadside in New York and as an “Extra” by the Norfolk Herald. The Boston Independent Chronicle advertised on 19 Mch. that its version would be “executed with neatness, and in a form calculated to adorn the Parlours of all true FEDERAL REPUBLICANS.” Mathew Carey had elegant prints on superfine wove paper with a miniature likeness of Jefferson at the top for sale at a quarter apiece and satin ones at prices of $1.25 to $1.75. Carey sent Jefferson one of each (Cunningham, Inaugural Addresses, 17–20; Carey to TJ, 17, 31 Mch. 1801).
Jefferson revised a number of passages, ranging in length from a single word to an entire sentence, to emphasize the republican character of his message, beginning with the first sentence, where he moved from the term “first executive magistrate” in the first draft to “first Executive office” in his final wording. His choice of words was never casual or unintentional, and not only did he reject the more formal and overbearing “magistrate,” but he shifted the emphasis from the individual person to the office itself. His wording became more republican over the course of his revisions, moving from “first executive magistrate” to “first executive,” to “first executive office” (see Document I and Document II, note 1). His letter to the Senate of 3 Mch. accepting their congratulations repeated the formulaic statement, “being called to the first Executive office of our government.”
In creating his text, Jefferson struggled in his second paragraph to achieve just the right expression for the relationship between the will of the majority and the rights of the minority as he analyzed the impact of the electoral contest that he defined as having been “decided by the voice of the nation.” Between Document I and Document II he revised his original wording to elevate the importance of the will of the majority by insisting that it was a “sacred principle.” The phrase does not appear in Document I. In both versions Jefferson argued that the will of the majority must be “reasonable” and that members of the minority “possess” (he first wrote “retain”) their “equal rights.” Violating those  rights of the minority, which are to be protected by the law, would be “oppression” (he first wrote “tyranny”). Other changes pointed to an avoidance of language that might alarm or raise the hackles of the Federalists. In his first draft, for example, Jefferson mentioned being “entangled” in commerce, but when he revised the draft he used the more neutral “engaged.”
Perhaps the phrase that has received the most attention over the last two hundred years is the unifying and conciliatory exhortation that “we are all republicans: we are all federalists.” Jefferson had long been grappling with what it meant to be a “federalist” or a “republican,” and he had paired the two words as early as 1792. After the elections that year he wrote that “those who felt themselves republicans and federalists too” would not be duped by the alarmists who wanted to equate republicanism with “the ghost of anti-federalism” and French Jacobinism (Jefferson to Thomas Pinckney, 3 Dec. 1792). In 1798 he made the same point, noting that “both parties claim to be Federalists and Republicans, & I believe with truth” (Vol. 24:697; Vol. 30:98). The way he used the words was not new for him, but to others the vocabulary quickly became the iconic shorthand for the moderate sentiments of the address. In many newspaper printings after the first and in the special broadside publications, the words were transformed by capitalization, italics, block printing, or bold typeface, seemingly highlighting their importance in the speech. For Jefferson the expression was the culmination of the way he had come to think about American politics over the decade of the 1790s. For Americans at the time who read and considered the words, Jefferson’s presidency would embody moderation, conciliation, and the true spirit of 1776. Commentary in newspapers after 1801 on occasion capitalized the nouns and reversed their order: “we are all Federalists; we are all Republicans” (see, for example, The Republican or, Anti-Democrat, 31 May 1802, and the New-York Evening Post, 18 Aug. 1802).
In general, the Federalists praised the caution and wisdom of Jefferson’s words, which expressed sentiments far less dangerous and “Jacobin” than they had feared. Although Gouverneur Morris called the speech “Too long by Half,” James A. Bayard wrote to Alexander Hamilton on 8 Mch. that it was “in political substance better than we expected; and not answerable to the expectations of the Partizans of the other side.” George Cabot informed Rufus King on 20 Mch. that while it contained “some foolish & some pernicious” ideas, on the whole “its temper entitles it to respect.” In fact, Cabot wrote in another letter of the same day, Jefferson’s speech was liked better by the Federalists than by members of his own party. John Marshall, at four o’clock in the afternoon of Inauguration Day, called the speech “well judgd & conciliatory,” though “strongly characteristic of the general cast” of Jefferson’s political theory (Cunningham, Inaugural Addresses, 39; Hamilton, Papers, 25:344; King, Life, 3:407–8; Marshall, Papers, 6:89–90). Federalists also waited to see how he would implement the bipartisan sentiments expressed.
Republicans welcomed the address and Jefferson’s presidency. Jefferson was portrayed as having soothed (“softened down”) his critics by using language that showed him fit for his station as president (John R. Livingston to Robert R. Livingston, 13 Mch. 1801, in NHi: Livingston Papers). James Monroe wrote Madison that the speech “gave general satisfaction,”  commanding the “unqualified approbation of the republicans” and conciliating the “opposite party” (Madison, Papers, Sec. of State Ser., 1:11). Republicans could read into his words an affirmation of liberties they felt had been undercut by the Adams administration’s Sedition Act and the possibility as well that they would once again find a place in government. Within a few months, as his supporters sought to find those places in government, Jefferson would be proceeding too slowly for some who wanted offices immediately.
Jefferson’s speech soon was widely printed abroad. The London Times, using Baltimore’s Federal Gazette as its source, published the speech in full on 14 Apr. Translations of the address appeared in European newspapers and pamphlets over the next several months. Joel Barlow sent to Jefferson from Paris in October a “polyglotte” edition of the address in the English, French, Italian, and German languages, “printed here & distributed to all the ambassadors & other persons from foreign countries.” Barlow remarked that his speech “has had a general run in Europe & will have a good effect.” In London, the Monthly Magazine described the words as “animated, but cautious” and the author of a preface to an English pamphlet edition of it took the opportunity to offer praise for the American Constitution, calling it a model “for statesmen to work by” and “the most free we know of.” Jefferson was said to be “the new Trans-Atlantic President,” associated with liberty and just government. In Pisa, Philip Mazzei printed a translation of the address into Italian, but handled it “clandestinely” (London Times, 14 Apr. 1801; Cunningham, Inaugural Addresses, 49–70; Monthly Magazine [London], 1 May 1801; The speech of Thomas Jefferson … By an Englishman [London, 1801]; Sowerby, Nos. 3260–2; Joel Barlow to TJ, 4 Oct. 1801; Philip Mazzei to TJ, 15 Nov. 1801, 10 Apr. 1802).
Departing significantly in form and substance from those of his two predecessors, Jefferson’s First Inaugural Address established the formula that was used by all American presidents until Lincoln. The nation’s third president avoided specific mention of issues of policy or reference to the partisan nature of the election and emphasized abstract political concepts that all could embrace (Jeffrey K. Tulis, The Rhetorical Presidency [Princeton, 1987], 50). While his interpretation of fundamental republican principles in fact meshed nicely with the policies of the Republican party, his conciliatory rhetoric brilliantly embraced both parties by describing a single nation, one that the heroes of the Revolutionary generation would recognize and approve. In his revised draft, in fact, he made a pointed allusion to George Washington, the “first and greatest revolutionary character, whose preeminent services had entitled him to the first place in his country’s love.” In delivering his first public message to the country as president, Jefferson sought the mantle of the father of the country to lend legitimacy. But as he drafted the address, Jefferson also asked himself, “is this exactly in the spirit of the patriarch of liberty, Samuel Adams? is it as he would express it? will he approve of it?” (TJ to Samuel Adams, 29 Mch.). Jefferson’s brilliance lay in being able to encompass in his Inaugural Address the ideals of Samuel Adams and George Washington, finding room for both within the political spectrum of the republicanism of the Revolution.
